Sustaining defendant's motion.
This case is before me on a motion by the defendants to dissolve a temporary injunction granted by the Judge of the Martin Circuit Court. The order granting the injunction directed that the Board of Education meet and set aside the order entered by the Board on August 8, 1949, by which plaintiff was employed as a teacher in Warfield High School and the defendant Oran Hinkle was employed as principal of the Inez *Page 667 
High School, and to enter an order employing the plaintiff, Russell Williamson, in lieu of Oran Hinkle as principal of Inez High School.
All members of the Court sat with me on a hearing of the motion, and all are of the opinion that the Board of Education of Martin County, upon the recommendation of the County Superintendent of Schools, had the authority to transfer plaintiff who had been employed as principal of the Inez High School to a teaching position in the Warfield High School, but that the Board of Education is without authority, under the Teachers' Retirement and Tenure Act, to reduce the plaintiff's salary.
All members of the Court are of the opinion that the motion to dissolve the temporary injunction should be sustained and the injunction dissolved.
It is so ordered this November 18, 1949.